ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Charles Stephen Rand, to indefinitely suspend the Respondent from the practice of law. The Court having considered the Petition, it is this 4th day of February, 2016.
ORDERED, that Respondent, Charles Stephen Rand, be and he is hereby indefinitely suspended from the practice of law in the State of Maryland for violating Rules 1.4(a), and 8.4(d) of the Maryland Lawyers’ Rules of Professional Conduct: and it is further
ORDERED, that the Clerk of this Court shall remove the name of Charles Stephen Rand from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).